Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on December 20, 2021.  Application No. 16/751,186, filed January 23, 2020, is a Continuation-In-Part of PCT/US2019/069143, filed December 31, 2019, which claims the benefit of U.S. Provisional Application Nos. 62/928,294, filed October 30, 2019; 62/927,634, filed October 29, 2019; and 62/787,118, filed December 31, 2018.  In a preliminary amendment filed August 13, 2020, Applicant added new claims 1-15.  
Claims 1-15 are pending. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021, has been entered.

Rejection Maintained
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beer et al., U.S. Patent No. 6,204,284, is maintained for reasons made of record.  In the December 20, 2021, RCE, Applicant argues that the prior art’s disclosure of the claimed/known compound (1-(3,4-dichlorophenyl)-3-azabicyclo[3.I.0]hexane hereafter ‘amitifadine’) to treat heroin dependency, as heroin is an illegal substance, is distinguished from the reduction of opioid use, as the “opioids” of the claimed subject matter are legally prescribed medications.  Secondly, Applicant further maintain its argument made in the May 17, 2021, Response to Non-Final, that, although, the prior art, Beer, discloses the racemate of amitifadine—a 1.1 mixture of enantiomers—for  reducing daily opioid dose in a patient being treated with an opioid; Beer does not disclose the optical isomer of amitifadine as claimed in the present invention for treating the same.  Applicant’s arguments have been fully considered and are not persuasive.  
First, Applicant argues that a person skilled in the art would readily appreciate, a patient having a chemical dependency is not tantamount to a patient being "treated" with the chemical. Applicant states that the prior art distinguishes heroin, as sold illegally, from "legal prescription medications." Thereby heroin as not an approved opioid therapy available by prescription or otherwise is an illegal drug of abuse.  Therefore the treatment of heroin abuse is distinguishable from the reduction of the legal opioid use as claimed by the present invention?  
This is a mischaracterization of the prior art’s disclosure.  The prior art states that “Chemical dependency in a mammal is the abnormal craving or desire for, or an addiction to a drug.  The drug can encompass alcohol or any of the legal prescription medications as well as those compounds such as cocaine and heroin which are sold illegally.”  (See the ‘284 patent, emphasis added.)  The prior art teaches that amitifadine (the compound used in the method of use claims of the present invention) inhibits  5-HT, NE, and DA, and therefore reduces the withdrawal symptoms associated with chemical dependency from either illegal heroin use or legal prescription medication use.  Id., Col. 2, lns. 18-27.  Accordingly, the prior art teaches the opposite of Applicant’s assertion—that there is a distinction between treating the dependency resulting from illegal opioid use and the reduction in the legal use of opioids; the prior art teaches that the chemical dependency resulting from either the legal opioid use or illegal opioid use can be treated by inhibiting 5-HT re-uptake with the known/claimed compound/inhibitor, i.e., amitifadine.  
Applicant maintains it argument that the disclosure of the racemate of the known compound does not anticipate the optical isomer of the same compound and therefore renders the method of use claims of the present invention novel.  Applicant states that the novelty of an optical isomer is not negated by prior art’s disclosure of its racemate.  However, again, the claims of the present invention are not drawn to the optical isomer of the known compound.  The present invention is drawn to the use of the known compound/inhibitor/ amitifadine to reduce daily opioid dose by reducing the resulting dependency from said opioid.  The prior art clearly discloses a method of reducing daily opioid dose (Beer et al., Col. 2, lns. 12-19, heroin (heroin is an opioid)) in a patient being treated with an opioid, wherein the method comprises coordinately administering to the patient amitifadine in free or pharmaceutically acceptable salt form, and the opioid.  (See Id., Col. 1, lns. 63.67 thru Col.2, lns. 1-27.)  The isomer of the claimed invention is a part of the racemate described in the prior art.  The prior art discloses that any of the compounds’ isomers inhibit 5-HT re-uptake and thereby reduce opioid use.  There is presently nothing on the record to suggest otherwise.
The prior art does not distinguish between any of the isomers for its use and nor does the present invention.  The claims of the present invention are not drawn to a single isomer of amitifadine.  The present invention is drawn to a method of using amitifadine.  Applicant has not demonstrated that the “racemate” of amitifadine, which includes all of its isomers, does not teach away from the use of said compound in reducing daily opioid dose as claimed by the present invention.  Again, the prior art clearly demonstrates that all the isomers of the claimed compound can be used in the claimed methods of the present invention.  Applicant has not argued otherwise.  
Again, Applicant has not demonstrated that the racemate cannot be used in a method of reducing daily opioid dose, or, alternatively, that the specific isomer of the present invention (which, again, is clearly disclosed by the prior art as a racemate) demonstrates unexpected superior results over the racemate.  See MPEP 716.02.  The arguments of counsel cannot take the place of evidence in the record.  MPEP 2145.  Attorney statements which are not evidence, as in this case, must be supported by an appropriate affidavit or declaration.  (Id.)  In this case, Applicant has not provided the requisite scientific evidence to support its arguments.  

Conclusion
No claims are allowed. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625